UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4513


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

IDER VAZQUEZ MATOS,    a/k/a   The   Cuban,   a/k/a   I.D.,   a/k/a
Cono, a/k/a Compa,

                Defendant - Appellant.



                              No. 14-4514


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

IDER VAZQUEZ MATOS,    a/k/a   The   Cuban,   a/k/a   I.D.,   a/k/a
Cono, a/k/a Compa,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00337-TDS-1; 1:14-cr-00004-TDS-1)


Submitted:   April 24, 2015                    Decided:   May 20, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Cindy H. Popkin-Bradley, CINDY H. POPKIN-BRADLEY ATTORNEY AT
LAW, Raleigh, North Carolina, for Appellant. Ripley Rand, United
States Attorney, Sandra J. Hairston, First Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In these consolidated appeals, Ider Vazquez Matos appeals

his   conviction          and      60-month         sentence         imposed       following      his

guilty plea to bulk cash smuggling and aiding and abetting, in

violation      of      31    U.S.C.       § 5332(a)(1)            (2012),       18    U.S.C.      § 2

(2012), and the concurrent 130-month sentence imposed following

his     guilty       plea     to       conspiracy         to     possess       with    intent      to

distribute       5    kilograms          or    more      of     cocaine     hydrochloride,         in

violation of 21 U.S.C. § 846 (2012).                            Matos raises two arguments

on appeal: (1) that the district court erred in accepting his

guilty    plea       to     bulk       cash    smuggling         and      aiding     and   abetting

because    the       record     failed         to   provide          an   independent       factual

basis for this count, and (2) that the district court abused its

discretion in denying Matos’ request for a downward variance and

in imposing an unduly harsh sentence.                                  Finding no reversible

error, we affirm.

      “Before entering judgment on a guilty plea, the court must

determine that there is a factual basis for the plea.”                                     Fed. R.

Crim.     P.     11(b)(3).               The    court          has     broad       discretion      in

determining          whether       a    factual         basis    exists      and     may   rely    on

anything appearing in the record.                         United States v. Ketchum, 550
F.3d 363, 366-67 (4th Cir. 2008).                          The court is not required to

“satisfy itself that a jury would find the defendant guilty, or

even that [the] defendant is guilty by a preponderance of the

                                                    3
evidence,” but “must assure itself simply that the conduct to

which     the   defendant      admits    is       in   fact    an    offense    under    the

statutory provision under which he is pleading guilty.”                               United

States     v.    Carr,   271 F.3d 172,      178-79      n.6    (4th     Cir.     2001)

(internal quotation marks omitted).                         The court “need only be

subjectively satisfied that there is a sufficient factual basis

for   a    conclusion     that     the    defendant           committed      all   of    the

elements of the offense.”               United States v. Mitchell, 104 F.3d
649, 652 (4th Cir. 1997).

      Because Matos did not seek to withdraw his guilty plea or

timely assert any infirmity in the plea colloquy, we review his

challenge to the plea’s factual basis for plain error.                                United

States v. Mastrapa, 509 F.3d 652, 657 (4th Cir. 2007).                                    To

establish plain error, Matos must demonstrate that (1) an error

occurred, (2) the error was plain, and (3) the error affected

his substantial rights.            United States v. Olano, 507 U.S. 725,

732 (1993).          Even if Matos meets these requirements, we will

correct the error only if it “seriously affects the fairness,

integrity       or    public     reputation            of     judicial    proceedings.”

Henderson       v.   United    States,    133      S.    Ct.    1121,    1126-27      (2013)

(alteration and internal quotation marks omitted).

      In the guilty plea context, a defendant establishes that an

error affected his substantial rights if he shows “a reasonable

probability that, but for the error, he would not have entered

                                              4
the plea.”       United States v. Davila, 133 S. Ct. 2139, 2147

(2013)     (internal        quotation    marks         omitted).          To     meet     this

standard, the defendant “must . . . satisfy the judgment of the

reviewing      court,       informed    by       the    entire     record,        that    the

probability of a different result is sufficient to undermine

confidence in the outcome of the proceeding.”                        United States v.

Dominguez Benitez, 542 U.S. 74, 83 (2004) (internal quotation

marks omitted).

      Assuming,       without    deciding,         that    the   presentence            report

failed to provide an adequate factual basis for Matos’ plea to

the   bulk    cash    smuggling    offense,        we     conclude       Matos    fails     to

establish that his substantial rights were affected.                                  Rather,

our   review    of    the     record    in       its   entirety      —    including        the

presentence report and Matos’ statements during the plea and

sentencing hearings — establishes no reasonable probability that

Matos would not have pled guilty but for the alleged error.

      We     review     a    sentence    for       reasonableness,             applying     “a

deferential      abuse-of-discretion             standard.”          Gall        v.     United

States, 552 U.S. 38, 41 (2007).                    Because Matos does not argue

that the district court committed procedural error, our review

is limited to the substantive reasonableness of Matos’ sentence. *


      *
       The Government asserts that we lack the authority to
review the sentencing court’s denial of Matos’ request for a
below-Guidelines sentence.   Because Matos sought a downward
(Continued)
                                             5
United States v. Howard, 773 F.3d 519, 528 (4th Cir. 2014).                                     A

sentence must be “sufficient, but not greater than necessary,”

to satisfy the purposes of sentencing.                             See 18 U.S.C. § 3553(a)

(2012).          In    evaluating       substantive              reasonableness,       we     must

consider     whether,         viewing       the   totality          of    the   circumstances,

“the sentencing court abused its discretion in concluding that

the    sentence        it    chose    satisfied            the   standards      set    forth   in

§ 3553(a).”           United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

       We “can reverse a sentence only if it is unreasonable, even

if    the   sentence         would   not     have      been      [our]     choice.”         United

States      v.    Yooho      Weon,     722 F.3d 583,    590    (4th   Cir.      2013)

(internal        quotation          marks     omitted).               A    within-Guidelines

sentence is presumed reasonable on appeal.                                 United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).           Matos bears the burden to rebut this presumption

“by    showing        that    the    sentence         is    unreasonable        when   measured

against the 18 U.S.C. § 3553(a) factors.”                           Id.




variance, not a departure, we retain authority to review the
court’s denial of that request.   See United States v. Brewer,
520 F.3d 367, 371 (4th Cir. 2008). That inquiry is encompassed
in Matos’ overarching argument that the court imposed an unduly
harsh sentence.



                                                  6
        We conclude that Matos fails to make such a showing.                           Matos

does not demonstrate that any deficiency in the factual basis

for his guilty plea had an appreciable impact on the court’s

sentencing calculus.               The district court grounded the sentence

squarely    in    the       relevant     § 3553(a)       factors,      including      Matos’

history and characteristics and the legitimate need to reflect

the seriousness of the offense, to promote respect for the law,

to    provide     just       punishment,        to   deter      others     from      similar

conduct,    and       to    protect     the    public.        While    Matos   identified

numerous mitigating facts related to his personal history and

characteristics            and    his   acceptance       of    responsibility,         these

facts    are    not     sufficiently          compelling      to     require   a   sentence

lower than that imposed by the district court.                           Thus, Matos has

not   rebutted        the     presumption       of   reasonableness        accorded      his

within-Guidelines sentence.               See Louthian, 756 F.3d at 306.

        Accordingly, we affirm the district court’s judgment.                            We

dispense       with        oral   argument      because        the    facts    and     legal

contentions       are      adequately     presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                                7